9 A.3d 580 (2011)
204 N.J. 315
In the Matter of Leonard W. KINGSLEY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-131 September Term 2009, 066434
Supreme Court of New Jersey.
January 5, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-056, concluding that LEONARD W. KINGSLEY of COLLINGSWOOD, who was admitted to the bar of this State in 2006, should be censured for violating RPC 5.5(a)(1) (unauthorized practice of law) and RPC 5.5(a)(2) (assisting another in the unauthorized practice of law);
And LEONARD W. KINGSLEY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LEONARD W. KINGSLEY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.